Appellee filed its bill to remove cloud upon and to confirm title to certain lands. Appellants, together with *Page 328 
the State of Mississippi and the Humble Oil and Refining Company, were made defendants. Answers were filed by all defendants except appellants.
Appellants were granted additional time to answer and upon failure so to do suffered a decree pro confesso. About six months thereafter they filed their motion to set aside this decree. From an adverse ruling thereupon they appeal.
(Hn 1) The interlocutory appeal allowed by the chancellor was not "to settle all the controlling principles involved in the cause." Code 1942, Section 1148. Moreover, there was made no showing of a meritorious defense nor an absence of neglect. Griffith, Chancery Practice, Sections 267, 268.
It is true that the bill was later amended but not in any matter material to the appellants. (Hn 2) The appealability of this interlocutory decree can be questioned by this Court ex mero motu. Woodson v. Doyle, 196 Miss. 308, 16 So. 2d 852.
Appeal dismissed.